Title: To James Madison from Lafayette, 12 March 1811
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Madison, James


My dear SirLa grange 12h March 1811
I Gratefully thank You for Your Letter Novr the 1st., and for the incessant Attention You are pleased to give, Amidst Your public Avocations, to My private Concerns. It is a Misfortune Attached to the Vicissitudes of My Life that the Munificence of Congress and the Exertions of My friends, intended to Make me Rich again, Must Be Employed to prevent My Being Utterly Ruined. But Here also I find as Great if not Greater a field for Respectful and Affectionate Aknowledgements.
Your kind informations Authorise me to Expect Every day the two Remaining patents to Complete the titles for Eleven thousand Acres in the Vicinity of pointe Coupee. It Seems that the Location Near the town Upon which Golden Expectations Had Been Raised is Now Become Very doubtful. M. duplantier writes, 12h July, that the Cession to the town Has Left much Less than 500 Acres, which, altho Under Water, may be Reckoned at drs. 20, or 25000. It is Still, Says He, the Best Spot to Be Had. But You know Better What it is proper to do, and as I am Sure You Will act for the Best, Every Circumstances Considered, permit me to Anticipate My fullest and Very thankful Assent to Any thing which Either in doing, or in forbearing to do, You Will Have thought Most Adviseable. I Cannot Help Wishing, Since My Liberation Has Been So generously Undertaken, that it May Be Completed. The Remainder, if there Was Any Hereafter, Would Have Been divided Between my fourteen children and Grand children. But it Requires to liberate me, owing to the Uncommon Circumstances I Have Related, and to the Accumulation of interest and Expedients these ten Years, a Sum So Enormous, that to Effect it, is an act of Munificence and Kindness Beyond Which My Calculations ought not to proceed.
I Have Mentionned to You, 15h November, the proposal Made By Mr. david parish to part with a portion of the pointe Coupee Lands, and the Motives Which, Notwi[th]standing My Extreme Reluctance, obliged me to Y[i]eld to Necessity. 5000 acres, drawn By Lots, in presence of M. Russel, Have Been delivered to M. Alex. Baring who Undertaking to pay Himself for 300000 fr Leaving 20000 fr for future time, and to liquidate the claims of M. John parish for 47000 fr, and of my Brother in Law Grammont for 28000 Has Given Up His Mortgage on the totality of My property. This Measure Has Been Approved But Not imitated By Mm. parker and preble Who own two thirds of a Joint Mortgage With Mr. Ridgeway Amounting to 188500 fr. But as the Later is absent, and as it is inconvenient for the two others to take Land, it Has Been determined not to go farther in the Sale Which leaves me possessor of Six thousand Acres in the Vicinity of pointe Coupee.
While I Consider Your Letters 18. and 19 May and that of M. duplantier 12h July I flatter myself that You Will not disapprove My Having Accepted the Cancelling of debts So Considerable and the Release of the Mortgage at the Rate of 75 francs about 15 dollars an Acre. But I am Sorry and Much Alarmed to See that not only at that price, But on Any Account Whatsoever No Loan Can Be Made, No Monney Can Be Had Connected With American Lands. It Had Been the Opinion of Mr. david parish Which I Have tried down to the Most trifling Sums. Several other Attempts Have Met the Same Repulse. The inexpressible But Not Unaccountable pressure and terror which Has Ruined or Stopped the General Course of Business ought to invite Capitals to the other Continent. It is far from Being the Case. The only Speculation Attended to, that Upon the discount of Bills to England or America, Engrosses what little Monney is not kept dormant, and on the European Continent, for now what passes Here, Good or Bad, Has that Extent, no offer Can Balance the advantages on change, or those of short Loans to threatened Merchants. I Have However Made a last and desperate Attempt in Holland. But I Have little Hopes, and do not know what then I shall do. Mr. parish, M. Le Ray, and others tell me the Monney Might Be obtained in America. Permit me, My dear friend, pressed as I am of a liberation, and much alarmed at My present danger, to Entreat Your kind Exertions in favor of that plan the only one, which Circumstanced as I am in Every Respect, Can Save me. And Since, owing to the Liberality of Congress and the Care of My friends there Will Exist a provision Equal to the purpose, it Would Be a pity Not to Avail Myself, to effect it, of the only Means to Which it Would Have Suited me to Be Under that obligation.
I Will not dwell on politics. Not only Because You Easily Anticipate Every thing I Might Say, Wish, or Even Hope, But also on Account of My Having not Had Lately Any Confidential Communications. This Letter goes With the dispatches of Mr. Russel who Can Give You Late intelligences. We Expect to Hear from You By Mr. Irwine who is said to Be Sent to danemark. Gnl Armstrong Will Have Mentionned and I Have Myself Expressed to You the good dispositions I found in the Actual prince of Sweden. He was desirous of a Commercial, diplomatic, Confidential intercourse With the U. S., and whatever He is obliged to put forth, I am Convinced His inward Good will may Be turned to Some advantage.
Was I to Enter into Apologies With You, My dear Sir, I Would Have too Much to Say. I shall only Request My Best Compliments to our friends and offer You the Cordial tribute of My Gratitude, Respect and Most Affectionate friendship
Lafayette
Permit me to inclose a letter to M. duplantier. Be pleased Also to forward that to our friend who, Since He is at Monticelo, Has Become a Very Bad Correspondent.
